DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sia et al. (“Sia”) (U.S. Patent Application Publication Number 2020/0301611) and Radjai et al. (“Radjai”) (U.S. Patent Application Publication Number 2018/0181334).
Regarding Claims 1, 14, and 20, Sia discloses a memory device comprising: 
a memory array (Figure 1, items 10); and 
a memory controller (Figure 1, item 20) configured to receive commands from a host device (Figure 1, item 2), the memory controller including processing circuitry including one or more processors (Figure 1, item 21), and is configured to perform operations including: 

Sia does not expressly disclose placing at least one component of the memory controller in a lower power mode during the first memory management operation; 
setting a wakeup time based on a predicted completion time of the first memory management operation; and 
toggling the memory controller out of the lower power mode upon the occurrence of at least one of a wake event and expiration of the wakeup time.
In the same field of endeavor (e.g., memory access techniques), Radjai teaches placing at least one component of the memory controller (Figure 2, item 201) in a lower power mode during the first memory management operation (paragraph 0021); 
setting a wakeup time based on a predicted completion time of the first memory management operation (paragraph 0021; i.e., a scheduled wakeup time); and
toggling the memory controller out of the lower power mode upon the occurrence of at least one of a wake event and expiration of the wakeup time (paragraphs 0021, 0024, and 0037).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Radjai’s teachings of memory access techniques with the teachings of Sia, for the purpose of reducing the power consumption of the system.

Regarding Claim 2, Sia discloses wherein the memory array is a NAND memory array and the first memory management operation is a NAND memory management operation (Figure 1, items 10).

Regarding Claim 3, Radjai teaches wherein the wake event comprises a request at the memory controller for a second memory operation (paragraph 0037).
Regarding Claim 4, Sia discloses wherein the request at the memory controller for second memory operation is received from a host (Figure 1, item 2).

Regarding Claim 5, Radjai teaches wherein the request of the memory controller for a second memory operation is generated in the memory controller (paragraph 0037).

Regarding Claim 6, Radjai teaches wherein the wake event comprises a hardware interrupt from a designated hardware component (paragraph 0024).

Regarding Claims 7, 16, and 22, Radjai teaches wherein placing the memory controller in the lower power mode comprises providing a suspend signal to the memory controller when no other memory management operation has been received, and when no interrupt has been received from a hardware resource designated to toggle the memory controller into and out of the lower power mode (paragraph 0037).

Regarding Claims 8 and 17, Radjai teaches wherein placing the memory controller in the lower power mode comprises outputting a suspend signal to the memory controller from a gate that receives at inputs at least, an indication of whether another memory management operation has been received, an indication of whether the wakeup time has expired, and an indication of whether an interrupt has been received from a hardware resource designated to toggle the memory controller into and out of the lower power mode (paragraphs 0024 and 0037).

Regarding Claim 9, Radjai teaches wherein setting the wakeup time comprises: receiving a predicted completion time of the first memory management operation from an interface in communication with the memory array; and based on the predicted completion time of the first memory management operation, entering a selected power saving mode (paragraph 0037).

Regarding Claim 10, Radjai teaches wherein the selected power saving mode is selected from multiple possible power saving modes, at least partially in response to the predicted completion times for the first memory management operation (paragraph 0032).

Regarding Claim 11, Sia discloses a status register that indicates status of the first memory management operation (Figure 2, item 15A, paragraph 0056).

Regarding Claim 12, Radjai teaches wherein the memory controller operations further comprise: determining whether the wakeup time has expired, and checking the status register to determine whether the first memory management operation has completed; and, upon either expiration of the wakeup time or completion of the first memory management operation toggling the at least one component of the memory controller out of the lower power mode (paragraph 0037).

Regarding Claim 13, Radjai teaches wherein when the memory controller determines whether an interrupt has been received, the memory controller further executes instructions to handle a task requested by the interrupt and then checks whether the memory management operation has completed and, when so, toggles the memory controller out of the lower power mode (paragraphs 0024 and 0037).

Regarding Claims 15 and 21, Radjai teaches wherein the memory array is a NAND memory array and placing the memory controller in a lower power mode during a memory management operation comprises placing the memory controller in a lower power mode during one of programming of the NAND memory array, erasure of the NAND memory array, and a read of the NAND memory array (paragraphs 0009 and 0021).

Regarding Claim 18, Radjai teaches wherein setting the wakeup time comprises receiving the predicted completion time of the memory management operation from a memory communication interface (Figure 2, item 208) that communicates with the memory array and, based on the predicted completion time of the memory management operation, entering a more aggressive power saving mode for longer predicted completion times of the memory management operation (paragraph 0012).

Regarding Claim 19, Radjai teaches wherein the memory array comprises multiple memory dies and wherein setting a wakeup time based on a predicted completion time of the memory management operation comprises setting separate wakeup times for different memory operations being performed by respective memory dies (paragraph 0032).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186